— Application by petitioner for reinstatement as an attorney and counselor at law. Petitioner was admitted to practice by the Appellate Division, First Judicial Department, on December 3, 1956. Following his indictment in May, 1970 in Suffolk County, petitioner was disbarred in January, 1971 by order of the First Department entered upon consent. In February, 1971, petitioner was convicted of conspiracy in the third degree, a misdemeanor, upon a plea of guilty. In July, 1982, the First Department denied petitioner’s first application for reinstatement, without prejudice to renewal upon a substantial showing of clear and convincing evidence of good moral character and general fitness to practice law. The instant application for reinstatement was transferred to this court by the Appellate Division, First Department, on January 27, 1983. The application was thereafter referred to Honorable J. Clarence Herlihy, former Presiding Justice of this court, to hear and report on the issue of petitioner’s character and fitness to practice law. The referee has reported that petitioner possesses the requisite character and fitness to resume the practice of law and recommends approval of the application. Application granted and petitioner, John Kuttas, reinstated as an attorney and counselor at law, effective immediately. Order entered. Mahoney, P. J., Sweeney, Main, Yesawich, Jr., and Weiss, JJ., concur.